[Cite as State ex rel. Dodson v. Brown, 2018-Ohio-3578.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Gregory Dodson,                          :

                 Relator,                              :

v.                                                     :           No. 18AP-332

Franklin County Court of Common Pleas,                 :       (REGULAR CALENDAR)
Judge Kimberly Brown,
                                                       :
                 Respondent.
                                                       :




                                           D E C I S I O N

                                   Rendered on September 6, 2018


                 On brief: Gregory Dodson, pro se.

                                           IN PROCEDENDO
DORRIAN, J.
        {¶ 1} In this original action, relator, Gregory Dodson, proceeding pro se, requests
a writ of procedendo issue against respondent, a judge of the Franklin County Court of
Common Pleas.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate recommends this court
sua sponte dismiss this action for relator's failure to comply with R.C. 2969.25.
        {¶ 3} No party has filed objections to the magistrate's decision. The case is now
before this court for review.
No. 18AP-332                                                                              2


       {¶ 4} No error of law or other defect is evident on the face of the magistrate's
decision. Therefore, we adopt the findings of fact and conclusions of law contained therein.
Accordingly, this action is hereby dismissed.
                                                                         Action dismissed.
                     LUPER SCHUSTER and HORTON, JJ., concur.
No. 18AP-332                                                                              3


                                        APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT


The State ex rel.                            :
Gregory Dodson,
                                             :
              Relator,
                                             :
v.                                                                 No. 18AP-332
                                             :
Franklin County Court of Common Pleas,                       (REGULAR CALENDAR)
Judge Kimberly Brown,                        :

              Respondent.                    :




                         MAGISTRATE'S DECISION

                                Rendered on May 31, 2018



              Gregory Dodson, pro se.


                                 IN PROCEDENDO
                             ON SUA SPONTE DISMISSAL

       {¶ 5} In this original action, relator, Gregory Dodson, an inmate of the Chillicothe
Correctional Institution ("CCI") requests that a writ of procedendo issue against
respondent, a judge of the Franklin County Court of Common Pleas.
Findings of Fact:
       {¶ 6} 1. On July 14, 2014, in Franklin C.P. No. 13CR-2161, relator pled guilty to one
count of possession of cocaine, a felony of the second degree. The trial court accepted the
guilty plea and imposed a sentence of four years.
No. 18AP-332                                                                                 4


       {¶ 7} 2. On August 9, 2017, relator moved the trial court for leave to file a delayed
petition for postconviction relief pursuant to R.C. 2953.23(A).
       {¶ 8} 3. On September 26, 2017, relator filed another motion in the trial court
relating to his August 9, 2017 motion.
       {¶ 9} 4. On December 12, 2017, respondent rendered a "Decision and Entry" that
denies relator's motions filed August 9 and September 26, 2017.
       {¶ 10} 5. On May 9, 2018, relator, a CCI inmate, filed this original action requesting
this court issue a writ of procedendo against respondent.
       {¶ 11} 6. According to the complaint, "[t]o date the Relator has not received a ruling
on the matter by U.S. regular mail." Relator cites Civ.R. 5(B)(2)(c) or (d). See Civ.R. 58(B).
       {¶ 12} 7. By his complaint, relator requests that a writ of procedendo order
respondent to "file another judgment entry with facts and conclusions of law from which
he can appeal from."
       {¶ 13} 8. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R. 13(B) of the Tenth District Court
of Appeals.
       {¶ 14} 9. With his complaint, relator did file an affidavit of indigency that he
executed on March 12, 2018.
       {¶ 15} 10. However, with his complaint, relator has failed to file a statement that
sets forth the balance in his inmate account for each of the preceding six months, as certified
by the institutional cashier.
Conclusions of Law:
       {¶ 16} It is the magistrate's decision that this court sua sponte dismiss this action,
as more fully explained below.
       {¶ 17} R.C. 2969.25 provides:
              (C) If an inmate who files a civil action or appeal against a
              government entity or employee seeks a waiver of the
              prepayment of the full filing fees assessed by the court in
              which the action or appeal is filed, the inmate shall file with
              the complaint or notice of appeal an affidavit that the inmate
              is seeking a waiver of the prepayment of the court’s full filing
              fees and an affidavit of indigency. The affidavit of waiver and
              the affidavit of indigency shall contain all of the following:
No. 18AP-332                                                                                 5


               (1) A statement that sets forth the balance in the inmate
               account of the inmate for each of the preceding six months, as
               certified by the institutional cashier;
               (2) A statement that sets forth all other cash and things of
               value owned by the inmate at that time.

       {¶ 18} As earlier noted, relator has not deposited with the clerk of this court the
monetary sum required as security for the payment of costs. Although he filed an affidavit
of indigency, he has not filed a statement that sets forth the balance in his inmate account
for each of the preceding six months, as certified by the institutional cashier, as required by
R.C. 2969.25(C). The requirements of R.C. 2969.25(C) are mandatory, and failure to
comply with them subjects the complaint to dismissal. State ex rel. Arroyo v. Sloan, 142
Ohio St. 3d 541, 2015-Ohio-2081; Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-2859.
       {¶ 19} Moreover, relator cannot cure the deficiency by filing a delayed
R.C. 2969.25(C)(1) statement. Boles.
       {¶ 20} Accordingly, it is the magistrate's decision that this court sua sponte dismiss
this action.


                                               /S/ MAGISTRATE
                                               KENNETH W. MACKE


                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).